[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 421 
We agree with the Appellate Division that the challenged statute (L. 1935, ch. 449) attempts to transfer to a board to be appointed by State officers essential functions theretofore belonging to the Assessors of the city of Syracuse and is, therefore, invalid. (N.Y. Const. art. X, § 2; People v.Raymond, 37 N.Y. 428; People ex rel. Metropolitan St. Ry. Co.
v. State Board of Tax Commissioners, 174 N.Y. 417. SeePrescott v. Ferris, 251 App. Div. 113.) We pass on no other issue.
The order should be affirmed, without costs, and the questions certified answered in the affirmative.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed, etc. *Page 423